DETAILED ACTION
Applicant’s amendment filed 4/5/2021 has been fully considered. 
Claims 1, 3-14, and 16-19 are pending and have been examined. Claims 2, 15, and 20 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to the claims is withdrawn.
This communication warrants No Examiner's Reason for Allowance, applicant's reply makes evident the reasons for allowance, satisfying the "record as a whole" provision of the rule 37 CFR 1.104(e). Specifically, applicant's arguments filed on 4/5/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Allowable Subject Matter
Claims 1, 3-14, and 16-19 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
regarding independent claims 1, 14, and 19, the prior art of record neither alone nor in combination teach: 
“verifying, by a mask ROM of the CPU of the first computing device and with fused keys included by the CPU, a boot loader that is included by the flash memory of the first computing device; 
in response to verifying the boot loader, verifying, by the boot loader and with boot loader keys included by the flash memory, a kernel included by the memory device of the first computing device; 
in response to verifying the kernel, decrypting, by the kernel using a hidden root key (HRK) included by the CPU of the first computing device, a device unique certification (DUC) included by the flash memory; 
in response to decrypting the DUC, generating, by the first computing device, the proof-of-possession of the DUC” in combination with the other limitations recited in independent claims 1, 14, and 19;
claims 3-13 and 16-18 are allowed because of their dependence from independent claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419